Title: To George Washington from Nathanael Greene, 22 April 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Head Quarters, April 22d, 1781.
                        
                        I have inclosed your Excellency a Copy of my Letter to Congress, that you may be enabled to judge of the
                            miserable situation of our affairs. I have the honor to be with due deference and respect Your Excellencys most obedt
                            & most hble servt.
                    